Citation Nr: 0638950	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection of the cause of the 
veteran's death.

2.  Entitlement to accrued non-service-connected disability 
pension, claimed as payable to the veteran prior to his 
death.

3.  Basic eligibility for non-service-connected death 
pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army, in 
the service of the United States Armed Forces in the Far East 
(USAFFE), from November 1941 to February 1946.  He served 
with the Philippine Scouts from February 1946 to February 
1949.  The veteran died in August 2001.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in August 2001 from cardio-pulmonary 
failure, secondary to congestive heart failure.

2.  There is no evidence that the veteran had cardiac or 
cardio-pulmonary disease during service or for years 
following service.

3.  In 2001, prior to the veteran's death, the veteran 
claimed, and the RO denied, entitlement to non-service-
connected disability pension.

4.  The appellant filed a claim for accrued benefits in 2003, 
more than a year after the veteran's death in 2001.

5.  The veteran served with the Philippine Commonwealth Army, 
in the service of the USAFFE, from November 1941 to February 
1946, and with the Philippine Scouts from February 1946 to 
February 1949.


CONCLUSIONS OF LAW

1.  No immediate or contributory cause of the veteran's death 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for accrued benefits based on the veteran's 
claim for non-service-connected disability pension are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) 
(2006).

3.  The veteran's periods of service do not meet the criteria 
for eligibility for VA death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require a 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the claimant is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Court has recognized that, when the law and not the 
evidence is dispositive of a claim, the VCAA is not 
applicable to that claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim 
for non-service-connected pension when the claimant did not 
serve on active duty during a period of war).

In this case, the RO issued the appellant VCAA notices in 
July 2003, August 2003, and November 2003.  Those notices 
informed the appellant of the type of information and 
evidence that was needed to substantiate a claim for service 
connection for the cause of the veteran's death.  That notice 
did not inform the appellant of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  Despite the inadequacy 
of the VCAA notices as to the elements of establishing a 
disability rating or an effective date, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board denies 
herein the claim for service connection for the cause of the 
veteran's death.  Therefore, the RO will not assign any 
rating or effective date, and there is no possibility of 
prejudice to the appellant on the issues of ratings or 
effective dates.

The law, and not the evidence, is dispositive of the 
appellant's claims for entitlement to accrued benefits and 
eligibility for non-service-connected death pension.  
Therefore, the VCAA requirements are not applicable to those 
claims.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The appellant has had a meaningful opportunity to participate 
in the processing of her claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, the Board finds such error to be 
harmless error that would not reasonably affect the outcome 
of the appellant's claims.

Qualifying Service

The appellant claims several VA benefits as the widow of the 
veteran.  She is seeking service connection for the cause of 
the veteran's death for purposes of 


establishing her entitlement to receive Dependency and 
Indemnity Compensation (DIC).  She is also seeking 
entitlement to accrued benefits based on a claim for non-
service-connected disability pension filed by the veteran 
prior to his death.  Finally, she is seeking non-service-
connected death pension.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, who are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(a), (b), (c), and (d).  Active service will be the 
period certified by the service department. 38 C.F.R. § 
3.41(a).



Service Connection for Cause of Death

The appellant claims service connection for the cause of the 
veteran's death.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period, or after December 31, 1946, 
certain chronic disabilities, including cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, there must have been a causal 
connection.  38 C.F.R. § 3.312.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The claims file does not contain any medical records from the 
veteran's service.  The RO sought the veteran's service 
medical records, and learned that those records are not 
available, and are presumed to have been destroyed in a fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The Court has 
indicated that when a veteran's records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).  The Board will comply with this heightened 
obligation in considering the appellant's claims.

In a July 2004 statement, the appellant noted that during 
service the veteran and his fellow servicemen suffered 
hardships, hunger, sleep deprivation, and illness.  The death 
certificate for the veteran indicates that he died of cardio-
pulmonary failure, secondary to congestive heart failure.  
Medical records from the years preceding the veteran's death 
show treatment for cardio-pulmonary disorders.  The claims 
file does not contain any records that the veteran had any 
cardiac or cardio-pulmonary disorder during or soon after 
service.  There is no medical opinion linking the veteran's 
cardiac and cardio-pulmonary disorders to his service.  In 
the absence of evidence of a link between any disease or 
injury in service and the disease that caused the veteran's 
death, the preponderance of the evidence is against service 
connection for the cause of the veteran's death.

Accrued Benefits

In February 2001, the veteran filed a claim for non-service-
connected disability pension.  The RO denied that claim in 
March 2001.  The appellant, the veteran's widow, is seeking 
accrued benefits based on the non-service-connected pension 
benefits that the veteran claimed.

Upon the death of a veteran, accrued VA benefits due and 
unpaid to the veteran for a period not to exceed two years 
shall be paid to the veteran's spouse or other appropriate 
dependent.  38 U.S.C.A. § 5121.  Applications for accrued 
benefits must be filed within one year after the date of 
death of the veteran.  38 C.F.R. § 3.1000(c).

The veteran died in August 2001.  In August 2003, the 
appellant filed a claim for accrued benefits and other 
benefits due to her as the veteran's surviving spouse.  As 
the appellant did not file her application for accrued 
benefits within one year after the death of the veteran, VA 
must deny that claim.

Non-Service-Connected Death Pension

The appellant is seeking non-service-connected death pension 
as the veteran's widow.  VA pays pension to the surviving 
spouse of a veteran of a period of war.  38 U.S.C.A. § 1541.  
Statutes and regulations define the types of service by the 
veteran which establish eligibility for particular benefits, 
such as compensation and pension.  The claims file contains 
documentation of the veteran's service during World War II 
with the Philippine Commonwealth Army in the service of the 
USAFFE, and with the Philippine Scouts.  Service with the 
Philippine Commonwealth Army and the USAFFE qualifies a 
veteran for compensation, but not for pension.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40(c).  The veteran's service with the 
Philippine Scouts began in February 1946, which is between 
October 6, 1945 and June 30, 1947.  Therefore, his Philippine 
Scouts service is included as wartime service for purposes of 
compensation benefits, but not for purposes of pension 
benefits.  38 C.F.R. § 3.40(b).  Under the applicable law, 
the veteran's periods of service do not establish eligibility 
for pension benefits.  Thus, the appellant is not eligible 
for death pension benefits based on the veteran's service.


ORDER

Entitlement to service connection the cause of the veteran's 
death is denied.



Entitlement to accrued non-service-connected disability 
pension, claimed as payable to the veteran prior to his 
death, is denied.

Eligibility for non-service-connected death pension is 
denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


